COXE, District Judge.
It is entirely clear from the record in this case that the claimant was a “traveling or city salesman” within the language of Bankr.Act, § 64b (5), as amended, 11 U.S.C.A. § 104 ,(b) (5). In re Dexter (C.C.A.) 158 F. 788; In re National Marble & Granite Co. (D.C.) 206 F. 185. And the mere fact that he did not devote his entire time to the bankrupt does not destroy his right to priority. In re Shapiro (D.C.) 300 F. 566. Neither was he a separate “contractor” as that term is generally understood. In re Rose, 1 A.B.R. 68; Matter of Moore, 45 A.B.R. 388.
The petition to review is sustained, and the claim granted priority.